Citation Nr: 0701892	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for psoriasis 
of the hands, feet, legs and abdomen.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from October 1976 to July 1981 
and from April 1985 to December 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in which a noncompensable evaluation was 
continued for psoriasis.  In an April 2005 rating decision, 
the RO increased the rating for psoriasis to 30 percent, but 
the appeal is continued as 30 percent is not the highest 
possible rating available.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's psoriasis affects 20 percent of the 
veteran's entire body and does not require constant or near-
constant systemic therapy such as corticosteroids or 
immunosuppressive drugs.


CONCLUSION OF LAW

Criteria for a rating in excess of 30 percent for psoriasis 
of the hands, feet, legs and abdomen have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Code 7816 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced as his 
claim is for entitlement to an increased rating and he has 
been given specific notice with respect to those elements of 
a service-connection claim pertinent to his current claim.  
Thus, the lack of notice of additional benefits that stem 
from the grant of service connection cannot prejudice him.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  As such, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before an RO hearing officer 
and/or the Board even though he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran seeks an increased rating for psoriasis of the 
hands, feet, legs and abdomen.  The current 30 percent rating 
has been in effect since July 2004.  The veteran contends 
that the current rating does not accurately reflect the 
severity of his disability.  

In statements submitted in support of this appeal, the 
veteran claims that psoriasis causes his feet and hands to 
crack and bleed and that it is extremely painful.  In a 
February 2005 statement, the veteran advised that he used 
immunosuppressive retinoids and corticosteroids on a daily 
basis and that there had been little or no suppression of his 
skin condition.
      
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107
 (West 2002);  see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Psoriasis is rated using criteria set forth in 38 C.F.R. § 
4.118, Diagnostic Code 7816.   Under this Diagnostic Code, a 
30 percent evaluation is assigned when psoriasis affects 20 
percent to 40 percent of the entire body or 20 percent to 40 
percent of the exposed areas, or when systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected; 
or when corticosteroids or other immunosuppressive drugs were 
required on a constant or near-constant basis during the 
preceding 12 month period.   Psoriasis may also be rated as 
disfigurement of the head, face, or neck or scars under the 
diagnostic code corresponding to the affected body part, 
depending on predominant disability under Diagnostic Code 
7816.

The evidence of record includes service medical records, 
post-service VA outpatient treatment records and reports of 
several VA examinations.  Service medical records show that 
the veteran presented on numerous occasions during service 
with complaints of rashes of the feet and ankles.  Various 
diagnoses rendered during service included irritant 
dermatitis, psoriasis and tinea pedis.  Records show that the 
veteran used topical ointments for treatment.

Post-service medical records dated from 1994 to 2005 reflect 
ongoing complaints related to psoriasis and dermatitis.  The 
veteran underwent a VA skin examination in October 2004.  The 
examiner noted that the veteran had skin lesions of the right 
ankle, right knee and both hands, with red, dry and flaky 
skin and with localized itching.  The veteran reported using 
Lidex cream on a daily basis.  The examiner noted that less 
than one percent of the exposed areas of the body and less 
than one percent of the entire body were affected by 
psoriasis.  

A December 2004 VA outpatient record indicates that the 
veteran had scaling and redness of the palms of his hands and 
soles of his feet, as well as of the right knee and right 
median ankle.  The assessment was chronic psoriasis with 
palmar involvement.  These records reflect that the veteran 
was prescribed several steroid creams for daily use on his 
hands and feet.

A January 2005 VA outpatient record shows that the veteran 
reported flaring up of psoriatic plaques on his hands and a 
lesion on his left ear.  He reported using clobetasol 
ointment alternating with calcipotriene.  The veteran was 
noted to have thin, scaly erythematous plaques on the center 
of both palms.  The assessment was chronic plaque psoriasis 
and he was instructed to use hydrophor ointment on his hands 
after each hand washing.

At a March 2005 VA examination, the veteran related that he 
had been experiencing symptoms of eruptions on his feet since 
the late seventies.  He complained of itching, stinging, 
burning and pain.  He reported that he primarily used topical 
steroids such as Elidel cream for treatment.  Upon physical 
examination, the examiner noted that the veteran had plaques 
with scaling affecting the hands, feet, distal legs and 
abdomen.  The examiner noted that the veteran had erythema 
and fissures of the palms.  There were no associated systemic 
manifestations.  The examiner found that 20 percent of the 
veteran's entire body was affected by psoriasis.

Applying the rating criteria to this evidence, the Board 
concludes that the objective medical evidence does not 
support assignment of a rating in excess of 30 percent as 
there is no suggestion in the record that the veteran's skin 
disorder affects more than 20 percent of his entire body or 
more than 20 percent of exposed areas.  Absent evidence that 
the disorder affects 40 percent of his entire body or 40 
percent of the exposed areas, the higher schedular rating of 
60 percent cannot be assigned when considering only the 
surface area affected by the skin disorder.  

There is no evidence that the veteran's psoriasis requires 
treatment with systemic therapies such as corticosteroids or 
immunosuppressive therapies on a near-constant basis.  
Rather, the evidence indicates that the veteran uses topical 
corticosteroid creams on a daily basis.  Therefore, the 
higher schedular rating may not be assigned based upon the 
treatment required.  Consequently, a rating higher than 30 
percent may not be assigned on a schedular basis.

In exceptional cases, an increased evaluation is available on 
an extraschedular basis. In this case, however, there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's skin disability.  Specifically, the 
evidence does not establish that the veteran's skin 
disability, alone, causes marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
The evidence also does not establish that the veteran's 
disability necessitates frequent periods of hospitalization 
and there is nothing in the treatment records to suggest that 
exceptional factors exist.  Therefore, the Board finds that 
the veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board concludes that criteria for an evaluation in excess 
of 30 percent for psoriasis have not been met.  The Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The Board also considered 
the applicability of the benefit-of-the-doubt doctrine, but 
as there is not an approximate balance of positive and 
negative evidence of record, reasonable doubt could not be 
resolved in the veteran's favor. Rather, as the preponderance 
of the evidence is against the veteran's claim, it must be 
denied.


ORDER

A rating in excess of 30 percent for psoriasis of the hands, 
feet, legs and abdomen is denied.

____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


